DETAILED ACTION
This Office action is in response to the election filed on 9 February 2022.  Claims 1-20 are pending in the application.  Claims 1-5 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, on which claims 6-20 are readable, in the reply filed on 09 February 2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al., US patent 9960181 B1, newly cited.
With respect to claim 11, Cui discloses a periphery region that includes multiple stacks of dielectric layers (132, 232, fig. 23); a memory array region (100, fig. 23) that includes a plurality of tiers (staircase region in 165 and 265, fig. 23) that are vertically arranged, each tier of the plurality of tiers (staircase region in 165 and 265, fig. 23) including: a plurality of memory cells (55, fig. 23), and a plurality 
With respect to claim 12, Cui discloses wherein a thickness of the center landing pad (insulating layer sandwiching surface 861) equals to a sum of thicknesses of one or more consecutive dielectric layers (132, 232, fig. 23) in the periphery region.
With respect to claim 13, Cui discloses wherein one end of the center landing pad (insulating layer sandwiching surface 861) is adjacent to one or more steps including gate layer (146, 246, fig. 23) of the staircase (column 3, lines 58-64) in the staircase (column 3, lines 58-64) region.
With respect to claim 14, Cui discloses a circuitry (700, fig. 23) that is located under the memory array region (100, fig. 23) or adjacent to the memory array region (100, fig. 23), and that is configured to perform functions including memory cell row and column decoding, bit lines precharge logic reading, sensing amplifiers, or timing control (column 6 lines 62-67).
Cui discloses the circuitry could use for switching circuitry, bit line decoder circuitry, bit line sensing and/or switching circuitry, power supply/distribution circuitry, data buffer and/or latch, or any other semiconductor circuitry that can be implemented outside a memory array structure for a memory device, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. In addition, since the only distinction between Applicant's claimed device and that of Cui is recited in functional language, it is incumbent upon Applicant to show that the device of Cui is not capable of operating as claimed.  

With respect to claim 16, Cui discloses conductive pillars (86 and 18, fig. 23) that extend from the interconnections (94, 96, 98, fig. 23) to one end of the plurality of word lines (132, 232, fig. 23) in the staircase (column 3, lines 58-64) region.
With respect to claim 17, Cui discloses wherein the plurality of word lines (132, 232, fig. 23) are arranged in parallel and are spaced apart along a memory array stacking direction, and wherein the plurality of word lines (132, 232, fig. 23) are configured to perform as control gates (column 10, lines 22-30) of the plurality of memory cells (55, fig. 23) respectively.
With respect to claim 18, Cui discloses common source lines (6, fig. 23) that are located under the plurality of memory cells (55, fig. 23), wherein the common source lines (6, fig. 23) are configured to couple the control gates (column 10, lines 22-30) to the plurality of word lines (132, 232, fig. 23), and wherein the common source lines (6, fig. 23) are made of polysilicon and separated by dielectric layers (132, 232, fig. 23).
With respect to claim 19, Cui discloses wherein the center landing pad (insulating layer sandwiching surface 861) is made of materials comprising: polysilicon, tungsten, silicon nitride, silicon oxide, silicon oxynitride, high-K dielectric materials, or silicide (column 10, lines 1-11).
With respect to claim 20, Cui discloses wherein the one or more steps including gate layer (146, 246, fig. 23) of the staircase (column 3, lines 58-64) do not contact any conductive pillar (84, fig. 23) in the staircase (column 3, lines 58-64) region.



Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Cui et al., US patent 9960181 B1 is related to 3D-NAND memory device. Cui teaches a memory array region (100, fig. 23) that includes a plurality of tiers (staircase region in 165 and 265, fig. 23) that are vertically arranged, each tier of the plurality of tiers (staircase region in 165 and 265, fig. 23) including: a plurality of memory cells (55, fig. 23), and a plurality of word lines (132, 232, fig. 23) that are respectively coupled to the plurality of memory cells (55, fig. 23); a center landing pad (insulating layer sandwiching surface 861) located between two adjacent tiers (staircase region in 165 and 265, fig. 23) of the plurality of tiers (staircase region in 165 and 265, fig. 23) a plurality of conductive pillars (86 and 18, fig. 23) connected with the staircase (column 3, lines 58-64); and a periphery region that includes multiple stacks of dielectric layers (132, 232, fig. 23) and a plurality of via contacts penetrating downwards through the multiple stacks of dielectric layers (132, 232, fig. 23), wherein a top surface and a bottom surface of the center landing pad (insulating layer sandwiching surface 861) are coplanar with two respective transition interfaces between dielectric layers (132, 232, fig. 23) in the periphery region. However, Cui fails to teach a staircase region including: a staircase, wherein the staircase is located adjacent to one end of the center landing pad, and wherein steps of the staircase are formed within a thickness of the center landing pad. Claims 7-10 contain allowable subject matter by virtue of their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822